Name: Commission Regulation (EEC) No 2901/87 of 29 September 1987 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/8 Official Journal of the European Communities 30 . 9 . 87 COMMISSION REGULATION (EEC) No 2901/87 of 29 September 1987 fixing the export refunds on products processed from cereals and rice system for products processed from cereals and from rice Q, as last amended by Regulation (EEC) No 1906/87 (8), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas, on the basis of the criteria laid down in Regula ­ tion (EEC) No 2744/75, particular account should be taken of the prices and quantities of basic products used to calculate the variable component of the levy ; whereas Article 8 of Regulation (EEC) No 2744/75 and Article 1 of Commission Regulation (EEC) No 1077/68 f), as amended by Regulation (EEC) No 2764/71 (10), provide that the amount of the export refund should, for certain products, be reduced by an amount equal to the produc ­ tion refund granted in respect of the basic products ; Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) - No 1907/87 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 (*), and Article 2 of Council Regulation (EEC) No 1431 /76 (^ laying down general rules for granting export refunds on cereals and rice respectively and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas Article 6 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export Whereas when the refund is being calculated account should be taken of the quantities of raw materials used to determine the variable , component of the levy ; whereas the quantities bf raw materials used for certain processed products may vary according to the end use of the product ; whereas, depending on the manufacturing process used, products other than the main product are obtained, the quantity and value of which may vary with the nature and quality of the main products being manu ­ factured ; whereas cumulation of the refunds on the various products manufactured by a single process from the same basic product may make it possible, in certain cases, to export to third countries at prices which are lower than world market prices ; whereas the refund on certain products should therefore be limited to an amount which, while allowing access to the world market, will ensure that the aims of the common organization of the markets are respected ; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash , crude fibre, tegument, protein , fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987. (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 182, 3 . 7. 1987, p . 51 . 0 OJ No L 281 , 1 . 11 . 1975, p . 78 . fÃ ³ OJ No L 166, ^25. 6 . 1976, p . 36. 0 OJ No L 281 , 1 . 11 . 1975, p . 65 . (8) OJ No L 182, 3 . 7. 1987, p . 49 . O OJ No L 181 , 27 . 7 . 1968 , p. 1 . 10) OJ No L 283, 24. 12 . 1971 , p . 30 . 30 . 9 . 87 Official Journal of the European Communities No L 277/9 Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas Commission Regulation (EEC) No 2806/71 (') lays down additional rules for granting export refunds for certain products processed from cereals and rice ; Whefeas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2), as last amended by Regula ­ tion (EEC) No 1636/87 (3),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 are hereby fixed as shown in the Annex to this Regulation . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 284, 28 . 12. 1971 , p . 9 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . No L 277/ 10 Official Journal of the European Communities 30 . 9 . 87 ANNEX to the Commission Regulation of 29 September 1987 fixing the export refunds on products processed from cereals and rice (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 172,77 11.01 C (II) Barley flour not included under No 11.01 C (I) 117,48 11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1 ,8 % by weight, of a , moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 213,10 11.01 D (II) Oat flour not included under No 11.01 D (I)  11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight Q 168,38 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight Q 144,32 11.01 E (III) Maize flour not included under No 11.01 E (I) and (II) f)  11.01 F Rice flour  11.02 A III (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 178,53 11.02 A III (b) Barley groats and meal not included under No 11.02 A III (a)  11.02 A IV (a) Oat groats and meal , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 213,10 11.02 A IV (b) Oat groats and meal not included under No 1 1 .02 A IV (a)  1 1.02 A V (a) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') (8) 216,49 11.02 A V (b) Maize groats and meal , of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (') (8) 168,38 11.02 A V (c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') (8) 144,32 11.02 A VI Rice groats and meal  11.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 172,77 11.02 B I a) 1 (bb) Hulled (shelled or husked) barley not included under No 1 1 .02 B I a) 1 (aa) (2)  1 1 .02 B I a) 2 (aa) Clipped oats  30 . 9 . 87 Official Journal of the European Communities No L 277/ 11 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 1 1 .02 B I a) 2 bb) (11 ) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated (2) 189,39 1 1 .02 B I a) 2 bb) (22) Hulled (shelled or husked) oats, not included under No 1 1.02 B I a) 2 bb) (1 1 ) (2)  11.02 Bib) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('GrÃ ¼tze' or 'Grutten') (2) 172,77 11.02 B lb) 1 (bb) Hulled and sliced or kibbled barley, not included under No 11.02 B I b) 1 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1 .02 B I b) 2 (aa) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') (2) 201,23 11.02 Bib) 2 (bb) Hulled and sliced or kibbled oats not included under No 1 1.02 B I b) 2 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1.02 B II a) ( 1 ) Hulled (shelled or husked) wheat, not sliced or kibbled (2)  11.02 B II c ) (1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('Gruetze' or 'Grutten') (2) (8) 180,41 1 1.02 B II c) (2) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ('Gruetze' or 'Grutten') (2) (8) 138,31 1 1.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1 st category (3) 230,36 1 1.02 C 111(b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (3) 184,29 11.02 CIV Pearled oats (3)  11.02 D I Wheat not otherwise worked than kibbled 108,00 11.02 D II Rye not otherwise worked than kibbled 105,00 11.02 E lb) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 172,77 1 1.02 E I b) 1 (bb) Flaked barley not included under 1 1 .02 E I b) 1 (aa)  1 1 .02 E I b) 2 (aa) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 236,74 1 1 .02 E I b) 2 (bb) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 %, of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 189,39 1 1 .02 E I b) 2 (cc) Flaked oats not included under Nos 1 1.02 E I b) 2 (aa) and 1 1.02 E I b) 2 (bb)  11.02 Ella Flaked wheat 124,44 ex 1 1.02 E II c) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 192,43 No L 277/ 12 Official Journal of the European Communities 30 . 9 . 87 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund ex 1 1.02 E lie) (2) Flaked maize, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 156,35 ex 1 1.02 E lie) (3) Flaked maize, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 11.02 E II d) 1 Flaked rice  1 1 .02 F I Wheat pellets 124,44 11.02 Fill » Barley pellets 117,48 11.02 F IV . Oat pellets  11.02 FV Maize pellets 122,68 1 1.02 G I Wheat germ, whole, rolled, flaked or ground 30,50 11.02 Gil Germ of cereals other than wheat, whole, rolled, flaked or ground 30,07 1 1 .07 A I a) Unroasted malt, obtained from wheat, in the form of flour 217,16 11.07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 205,02 11.08 A I Maize starch (*) 176,43 11.08 All Rice starch (*) 286,54 11.08 A III Wheat starch (*) 216,00 11.08 A ,IV Potato starch (6) 176,43 11.08 A V Starches other than maize, rice , wheat, or potato starch (*)  11.09 A Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25) 172,80 17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 230,46 17.02 B lib) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not contain ­ ing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) 176,43 17.02 F II a) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, in the form of powder, whether or not agglomerated 241,49 17.02 F lib) Caramel, other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 167,61 21.07 F 11 Flavoured or coloured glucose syrup, and malto-dextrine syrup 176,43 23.02 A I a) Brans sharps and other residues derived from the sifting, milling or working of maize or rice of a starch content not exceeding 35 % by weight 28,60 23.02 A I b) 2 Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content exceeding 35 % by weight, and not having under ­ gone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process 28,60 23.02 A II a) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice , of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1,5 % by weight 28,60 23.02 A II b) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a) 28,60 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N x 6,25) 88,22 30 . 9 . 87 Official Journal of the European Communities No L 277/13 (') The export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 1 50 microns . (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6. 1968 , p. 46). (3) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II. 0 The export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight. 0 The export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight. f7) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28). ( ®) The procedure to be followed for the determination of the fatty matter content is as follows :  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 microns and 100 % can pass through a sieve with an aperture of 1 000 microns, the analytical method to be used afterwards is that which is printed in Annex I (Method A) to Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28).